Mr. Justice Linscott delivered the opinion of the court: The Medusa Portland Cement Company, 1002 Engineers Building, Cleveland, Ohio, presented its claim for the balance due on three hundred (300) barrels of cement that it sold to the State on the 21st day of May, 1931, to be used at the St. Charles School for Boys, St. Charles, Illinois, claiming a balance of Eiglity-two Dollars and Forty Cents ($82.40). The claim was filed March 28,1932, for this amount. The State authorities thought that this charge could all be taken care of by a return of empty sacks on hand, but credits were allowed as empty sacks were returned, and there still remained due the sum of Eighty-two Dollars and Forty Cents ($82.40). The final bill was not presented until the appropriation lapsed and payment could not be made. “Where the facts are undisputed that the State received supplies as ordered by it, and that bill therefor was not presented for payment before lapse of appropriation out of which it could be paid, an award for amount due will be made. Shell Petroleum Corp. vs. State, 7 C. C. R. 224; Franklin County Coal Co. vs. State, 7 C. C. R. 114; H. Channon Co. vs. State, 7 C. C. R. 97.” The claim, therefore, in the sum of Eighty-two Dollars and Forty Cents ($82.40), in favor of the Medusa Portland Cement Company, 1002 Engineers Building, Cleveland, Ohio, will be allowed and recommendation made that an appropriation be made for that amount.